Case 1:19-cv-24809-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

 

MIAMI DIVISION
Case No.

YUNIESKI ROMERO-QUESADA, and )
other similarly situated individuals, )
)

Plaintiff(s), )

)

v. )
UNITED IRON WORKS, INC. and ,
FERNANDO COLOMA. )
Defendants. ,

)

)

COMPLAINT

Plaintiffs, YUNIESKI ROMERO-QUESADA (“Plaintiff”) and other similarly situated
individuals, sue the Defendants, UNITED IRON WORKS, INC. and FERNANDO COLOMA
(“Defendants” collectively), and allege:

JURISDICTION

1. This is an action to recover money damages for unpaid overtime wages and
retaliatory discharge under the laws of the United States.

2. This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29 U.S.C. §
201-219 (Section 216 for jurisdictional placement) (“the Act”).

VENUE

3. Plaintiff is a resident of Miami-Dade County, Florida, within the jurisdiction of
this Honorable Court. Plaintiff is a covered employee for purposes of the Act.

4. UNITED IRON WORKS, INC. (individually the “Corporate Defendant”) and

FERNANDO COLOMA (individually the “Individual Defendants”), are a Florida company and

 
 

Case 1:19-cv-24809-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 2 of 9

Florida residents, respectively, having their main place of business in Miami-Dade County,
Florida, where Plaintiff worked for Defendants, and at all times material hereto were and are
engaged in interstate commerce. The Individual Defendants, upon information and belief, reside
in Miami-Dade, Florida.

COUNT I: WAGE AND HOUR VIOLATION BY
CORPORATE DEFENDANT (OVERTIME)

5. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-4
above as if set out in full herein.

6. This action is brought by Plaintiff and those similarly situated to recover from the
Corporate Defendant unpaid overtime compensation, as well as an additional amount as
liquidated damages, costs, and reasonable attorney’s fees under the provisions of 29 U.S.C. §
201 et seq., and specifically under the provisions of 29 U.S.C. § 207. 29 U.S.C. § 207 (a)(1)
states, “No employer shall employ any of his employees . . . for a work week longer than 40
hours unless such employee receives compensation for his employment in excess of the hours
above-specified at a rate not less than one and a half times the regular rate at which he is
employed.”

7. Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29
U.S.C. § 216(b). The Corporate Defendant is and, at all times pertinent to this Complaint, was
engaged in interstate commerce. At all times pertinent to this Complaint, the Corporate
Defendant operates as an organization which sells and/or markets its services and/or goods to
customers from throughout the United States and also provides its services for goods sold and
transported from across state lines of other states, and the Corporate Defendant obtains and
solicits funds from non-Florida sources, accepts funds from non-Florida sources, uses telephonic

transmissions going over state lines to do its business, transmits funds outside the State of

 
Case 1:19-cv-24809-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 3 of 9

Florida, and otherwise regularly engages in interstate commerce, particularly with respect to its
employees. Upon information and belief, the annual gross revenue of the Corporate Defendant
was at all times material hereto in excess of $500,000 per annum, and/or Plaintiff and those
similarly situated, by virtue of working in interstate commerce, otherwise satisfy the Act’s
requirements.

8. By reason of the foregoing, the Corporate Defendant is and was, during all times
hereafter mentioned, an enterprise engaged in commerce or in the production of goods for
commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) and/or
Plaintiff and those similarly situated were and/or are engaged in interstate commerce for the
Corporate Defendant. The Corporate Defendant’s business activities involve those to which the
Act applies. The Corporate Defendant is iron works and, through its business activity, affects
interstate commerce. The Plaintiff's work for the Corporate Defendant likewise affects interstate
commerce. Plaintiff was employed by the Corporate Defendant as a welder for the Corporate
Defendant’s business.

9. While employed by the Corporate Defendant, Plaintiff worked approximately an
average of 5 hours per week without being compensated at the rate of not less than one- and one-
half times the regular rate at which he was employed. Plaintiff was employed as a welder
performing the same or similar duties as that of those other similarly situated welders (s) whom
Plaintiff observed working in excess of 40 hours per week without overtime compensation.

10. Plaintiff worked for the Corporate Defendant on and off for approximately nine
(9) years, his last employment being from around May 2019 to November 11, 2019 when he was
fired. In total, Plaintiff last worked for Corporate Defendant approximately 26 compensable

weeks under the Act during his last period of employment , but has worked more compensable
 

Case 1:19-cv-24809-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 4 of 9

weeks if we count 3 years preceding the date of the filing of the instant action for which
Corporate Defendant , unlike Plaintiff, has records of the total weeks worked during the three
years preceding the filing of the instant action.

11. The Corporate Defendant paid Plaintiff on average approximately $18 per hour.

12. However, the Corporate Defendant did not properly compensate Plaintiff for
hours that Plaintiff worked in excess of 40 per week.

13. Plaintiff seeks to recover unpaid overtime wages accumulated from the date of
hire and/or from 3 (three) years preceding the date of the filing of this Complaint.

14. _— Prior to the completion of discovery and to the best of Plaintiff's knowledge, at
the time of the filing of this Complaint, Plaintiff's good faith estimate of unpaid overtime wages
is as follows:

a. Actual Damages During Plaintiff’s Last Period of Employment: $1,170.00

i. Calculation: $18 (hourly pay) x .5 (overtime rate) x 5 (approximate number of
overtime hours) x 26 (compensable weeks) = $1,170.00

b. Liquidated Damages: $1,170.00

c. Total Damages: $2,340.00 plus reasonable attorneys’ fees and costs of suit.

15.  Atall times material hereto, the Corporate Defendant failed to comply with Title
29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff and those
similarly situated performed services and worked in excess of the maximum hours provided by
the Act but no provision was made by the Corporate Defendant to properly pay them at the rate
of time and one half for all hours worked in excess of forty hours (40) per workweek as provided
in the Act. The additional persons who may become Plaintiffs in this action are weekly or

biweekly paid employees and/or former employees of the Corporate Defendant who are and who
Case 1:19-cv-24809-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 5 of 9

were subject to the unlawful payroll practices and procedures of the Corporate Defendant and
were not paid time and one half of their regular rate of pay for all overtime hours worked in
excess of forty.

16. | The Corporate Defendant knew and/or showed reckless disregard for the
provisions of the Act concerning the payment of overtime wages and remains owing Plaintiff and
those similarly situated these overtime wages since the commencement of Plaintiff's and those
similarly situated employees’ employment with the Corporate Defendant as set forth above, and
Plaintiff and those similarly situated are entitled to recover double damages. The Corporate
Defendant never posted any notice, as required by Federal Law, to inform employees of their
federal rights to overtime and minimum wage payments.

17. The Corporate Defendant willfully and intentionally refused to pay Plaintiff
overtime wages as required by the laws of the United States as set forth above and remains
owing Plaintiff these overtime wages since the commencement of Plaintiff's employment with
the Corporate Defendant as set forth above.

18. Plaintiff has retained the law offices of the undersigned attorney to represent
him/her in this action and is obligated to pay a reasonable attorneys’ fee.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:
A. Enter judgment for Plaintiff and other similarly situated and against the Corporate
Defendant on the basis of the Corporate Defendant’s willful violations of the Fair
Labor Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and
B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

overtime compensation for hours worked in excess of forty weekly; and
 

 

Case 1:19-cv-24809-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 6 of 9

C. Award Plaintiff an equal amount in double damages/liquidated damages; and
D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and
E. Grant such other and further relief as this Court deems equitable and just.
JURY DEMAND
Plaintiff and those similarly situated demand trial by jury of all issues so triable as of
right.

COUNT IJ: WAGE AND HOUR VIOLATION BY
INDIVIDUAL FERNANDO COLOMA (OVERTIME)

19. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-18
above as if set out in full herein.
20. At the times mentioned, FERNANDO COLOMA (individually “Coloma”) is and
was president and owner of the Corporate Defendant. Coloma was an employer of Plaintiff and
others similarly situated within the meaning of Section 3(d) of the Act [29 U.S.C. § 203(d)], in
that this defendant acted directly or indirectly in the interests of the Corporate Defendant in
relation to the employees of the Corporate Defendant, including Plaintiff and others similarly
situated. Coloma had operational control of the Corporate Defendant, was involved in the day-to-
day functions of the Corporate Defendant, provided Plaintiff with his work schedule, and is
jointly liable for Plaintiffs damages.
21. Coloma is, and was, at all times relevant, a person in control of the Corporate
Defendant’s financial affairs and can cause the Corporate Defendant to compensate (or not to

compensate) its employees in accordance with the Act.
22. Coloma willfully and intentionally caused Plaintiff not to receive overtime

compensation as required by the laws of the United States as set forth above and remains owing
 

Case 1:19-cv-24809-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 7 of 9

Plaintiff these overtime wages since the commencement of Plaintiff's employment with the
Corporate Defendant as set forth above.
23. Plaintiff has retained the law offices of the undersigned attorney to represent him
in this action and is obligated to pay a reasonable attorneys’ fee.
PRAYER FOR RELIEF
WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:
A. Enter judgment for Plaintiff and other similarly situated and against the Individual
Defendant on the basis of the Defendants’ willful violations of the Fair Labor
Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and
B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and
overtime compensation for hours worked in excess of forty weekly; and
C. Award Plaintiff an equal amount in double damages/liquidated damages; and
D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and
E. Grant such other and further relief as this Court deems equitable and just.
JURY DEMAND
Plaintiff and those similarly situated demand trial by jury of all issues so triable as of
right.
COUNT III:
FEDERAL STATUTORY VIOLATION PURSUANT TO 29 U.S.C. 215 (a)(3)
RETALIATORY DISCHARGE AGAINST BOTH DEFENDANTS

24. Plaintiff re-adopts each factual allegation as stated in paragraphs 1 through 23

above as if set out in full herein.
 

Case 1:19-cv-24809-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 8 of 9

25. | The Defendants willfully and intentionally refused to pay Plaintiff his legally
owed overtime wages as required by the laws of the United States and remain owing Plaintiff
these wages as set forth above.

26.  29U.S.C. § 206(a)(3) states that it shall be unlawful for any person “to discharge
or in any manner discriminate against any employee because such employee has filed any
complaint or instituted or caused to be instituted any proceeding under or related to this chapter,
or has testified or is about to testify in such proceeding...”

27. On or around November 11, 2019 Plaintiff complained to Coloma about not
getting paid his overtime.

28. In response, the Coloma fired Plaintiff.

29. The motivating factor, which caused Plaintiffs discharge as described above, was
the complaint seeking the payment of overtime wages from the Defendants. In other words,
Plaintiff would not have been fired but for his complaint about unpaid overtime wages.

30. The Defendants’ termination of Plaintiff was in direct violation of 29 U.S.C. §
215(a)(3) and, as a direct result, Plaintiff has been damaged.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests that this Honorable Court:

A. Enter a judgment against the Defendants for all back wages from the date of
discharge to the present date and an equal amount of back wages as liquidated
damages, attorneys’ fees, costs, and;

B. Reinstatement and promotion and injunctive relief prohibiting the Defendants from

discriminating in the manner described above, emotional distress and humiliation, and

 
Case 1:19-cv-24809-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 9 of 9

pain and suffering, front wages, as well as other damages recoverable by law under

29 U.S.C. § 216(b).

JURY DEMAND

Plaintiff and those similarly situated demand trial by jury of all issues so triable as of

right.

Dated: November 20, 2019.

Respectfully submitted,

By: __/s/ Andres Rivera-Ortiz
Andres Rivera-Ortiz, Esq.

Fla. Bar No.: 373478

Email: riveraortizpa@gmail.com
LAW OFFICES OF

ANDRES RIVERA-ORTIZ, P.A.
3350 SW 148" Ave. Ste. 110
Miramar, Florida 33027
Telephone: (305) 643-2255
